                                         Case 3:19-cv-01490-EMC Document 48 Filed 06/23/20 Page 1 of 20




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     TAJAMALA LESTER,                                  Case No. 19-cv-01490-EMC
                                   8                    Plaintiff,
                                                                                           ORDER DENYING PLAINTIFF’S
                                   9             v.                                        MOTION FOR JUDGMENT AND
                                                                                           GRANTING DEFENDANT’S CROSS-
                                  10     U.S. ROCHE HEALTH AND WELFARE                     MOTION FOR JUDGMENT
                                         BENEFITS VEBA PLAN,
                                  11                                                       Docket Nos. 38, 39
                                                        Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14                                      I.      INTRODUCTION

                                  15          Plaintiff Tajamala Lester brought this lawsuit after her long-term-disability benefits were

                                  16   cancelled following a finding by the plan administrator, Liberty Life Insurance Company of

                                  17   Boston (“Liberty”). The plan is funded by U.S. Roche Health and Welfare Benefits Veba Plan

                                  18   (“Roche”). After Ms. Lester initially became disabled, Roche provided her with short-term-

                                  19   disability benefits. When the short-term benefits expired, Roche began paying Ms. Lester long-

                                  20   term benefits. However, once Liberty determined that Ms. Lester was no longer disabled, Roche

                                  21   terminated her benefits altogether. Ms. Lester disputed Liberty’s finding, but Liberty upheld the

                                  22   decision on appeal. This lawsuit followed. Both parties now seek judgment in their favor under

                                  23   Federal Rule of Civil Procedure 52.

                                  24          For the reasons discussed below, this Court DENIES Ms. Lester’s motion for judgment;

                                  25   the Court GRANTS Roche’s motion for judgment in its favor because the decision to terminate

                                  26   Ms. Lester’s benefits was not arbitrary and capricious.

                                  27

                                  28
                                            Case 3:19-cv-01490-EMC Document 48 Filed 06/23/20 Page 2 of 20




                                   1                                        II.      BACKGROUND

                                   2   A.      Factual Background

                                   3           The following facts are pled in Ms. Lester’s operative complaint. Ms. Lester worked for

                                   4   Genentech. Docket No. 10 (“FAC”) at ¶ 5. When she began her employment, she considered the

                                   5   work “difficult and challenging” and “she found the job to be drastically different from what she

                                   6   expected[.]” Id. According to the FAC, this work environment caused her “serious health

                                   7   concerns” such as depression, anxiety, pneumonia, insomnia, and cognitive decline. Id. ¶¶ 5–6.

                                   8           Because of these psychological and physical manifestations, on September 7, 2017, Ms.

                                   9   Lester went on leave at the advice of her doctor. Id. ¶¶ 6–7. During this leave, she was “disabled

                                  10   and unable to work as a result of major depressive disorder, generalized anxiety, and . . . mild

                                  11   cognitive impairment.” Id. ¶ 11. Roche paid Ms. Lester short-term-disability (“STD”) benefits

                                  12   from October 2, 2017 to March 5, 2018. Id. ¶ 12.
Northern District of California
 United States District Court




                                  13           At the expiration of her STD benefits, her condition improved such that she could return to

                                  14   work, but she maintained that, pursuant to the terms of Roche’s Long-Term-Disability Plan (the

                                  15   “Plan”), she was unable to return to her “own occupation.” Id. ¶ 8. Accordingly, Roche awarded

                                  16   Mr. Lester long-term-disability (“LTD”) benefits beginning March 5, 2018, for a maximum 24-

                                  17   month period. Id. However, on October 19, 2018, Liberty determined that Ms. Lester was no

                                  18   longer disabled within the meaning of the Plan and ceased paying her LTD benefits retroactively

                                  19   from September 30, 2018. Id. ¶ 13.

                                  20   B.      Administrative And Procedural Background

                                  21           On December 31, 2018, Ms. Lester sought review of Liberty’s finding. Id. ¶ 14. As part

                                  22   of the review process, Ms. Lester’s medical records were examined by medical reviewers retained

                                  23   by Liberty. Id. ¶ 15. Liberty subsequently denied her appeal by “determining that there was

                                  24   insufficient ‘diagnostic’ testing to support her disability.” Id.

                                  25           Ms. Lester claims that Liberty erroneously made this determination notwithstanding her

                                  26   reporting of continued symptoms, no improvement in cognitive abilities, and that she was “unable

                                  27   to repeat her neuropsychological evaluation within less than a year from the prior testing.” Id. ¶

                                  28   16. Ms. Lester maintains that she continues to be disabled and is entitled to LTD benefits under
                                                                                          2
                                           Case 3:19-cv-01490-EMC Document 48 Filed 06/23/20 Page 3 of 20




                                   1   the Plan. Id. ¶ 17.

                                   2          Ms. Lester filed her complaint on March 22, 2019. Docket No. 1. She filed an amended

                                   3   complaint on April 11, 2019. Docket No. 10. On March 5, 2020, Ms. Lester moved for judgment

                                   4   in her favor under Federal Rule of Civil Procedure 52. Docket No. 38 (“Lester Mot.”). Roche

                                   5   filed its cross-motion for judgment on March 26, 2020. Docket No. 39 (“Roche Mot.”).

                                   6                                    III.      LEGAL STANDARD

                                   7          The Plan administered by Liberty is governed by the Employee Retirement Income

                                   8   Security Act (“ERISA”). A participant in an ERISA plan may bring a civil action to recover

                                   9   benefits, to enforce rights, or to clarify future rights under the terms of the Plan. The default

                                  10   standard to ERISA review is de novo, unless the Plan grants the plan administrator

                                  11   discretion. Kearney v. Standard Ins. Co., 175 F.3d 1084, 1095 (9th Cir. 1999). Here, the Plan

                                  12   affords Liberty such discretion, so the abuse-of-discretion standard applies.1 If a structural
Northern District of California
 United States District Court




                                  13   conflict exists, however, then the Court cannot rely solely on any reasonable basis in affirming the

                                  14   plan administrator’s decision. See Salomaa v. Honda Long Term Disability Plan, 642 F.3d 666,

                                  15   673 (9th Cir. 2011). The parties agree that no structural conflict exist.

                                  16          Thus, in the absence of a conflict, judicial review of a plan administrator's benefits

                                  17   determination involves a straightforward application of the abuse-of-discretion standard. Montour

                                  18   v. Hartford Life & Acc. Ins. Co., 588 F.3d 623, 629–30 (9th Cir. 2009) (citing Boyd v. Bert

                                  19   Bell/Pete Rozelle NFL Players Ret. Plan, 410 F.3d 1173, 1178–79 (9th Cir.2005)). Although Ms.

                                  20   Lester contends one of the medical reviewers relied upon by Roche was financially biased, she

                                  21   does not contend there was any structural conflict of interest on the part of the plan administrator,

                                  22   Liberty. “[W]here there is no risk of bias on the part of the administrator, the existence of a

                                  23   ‘single persuasive medical opinion’ supporting the administrator's decision can be sufficient to

                                  24   affirm, so long as the administrator does not construe the language of the plan unreasonably or

                                  25   render its decision without explanation. Id. (citing Boyd, 410 F.3d at 1179). “In these

                                  26

                                  27   1
                                        Here, the parties are in accord that California Insurance Code section 10110.6(a)—which voids
                                  28   policies that reserves discretionary authority to the insurer to determine eligibility—does not apply
                                       because the Plan is self-funded by Roche, not Liberty.
                                                                                           2
                                            Case 3:19-cv-01490-EMC Document 48 Filed 06/23/20 Page 4 of 20




                                   1   circumstances, the plan administrator's decision can be upheld if it is ‘grounded on any reasonable

                                   2   basis.’” Id. at 629 (quoting Sznewajs v. U.S. Bancorp Amended & Restated Supplemental Benefits

                                   3   Plan, 572 F.3d 727, 734–35 (9th Cir. 2009)) (emphasis in original). Stated differently, the

                                   4   decision may be upheld if it is not “(1) illogical, (2) implausible, or (3) without support in

                                   5   inferences that may be drawn from the facts of the record.” Salomaa, 642 F.3d at 676 (quoting

                                   6   United States v. Hinkson, 585 F.3d 1247, 1262 (9th Cir. 2009)).2

                                   7                                         IV.       DISCUSSION

                                   8             Both parties move for judgment under Rule 52. Ms. Lester argues that Roche abused its

                                   9   discretion when it terminated her benefits after Liberty denied her claim and found that she was

                                  10   not disabled under the Plan. Specifically, she makes two arguments: (1) Liberty laid out a

                                  11   definition for “disabled” that was impossible to satisfy; and (2) Liberty hired medical reviewers

                                  12   who failed to independently and properly analyze her cognitive impairment. Roche maintains
Northern District of California
 United States District Court




                                  13   that its decision to terminate benefits was appropriate, and Liberty’s finding was supported by the

                                  14   record.

                                  15   A.        The Plan’s Standard for Demonstrating Disability

                                  16             Ms. Lester protests the Plan’s “impossible” standard for demonstrating disability. Lester

                                  17   Mot. at 8. She argues that Liberty’s rationale for terminating her benefits was because she failed

                                  18   to present a more-recent neuropsychological examination, after submitting one in February 2018.

                                  19   Id. She contends it was impossible for her to provide a new examination within twelve months of

                                  20   her last exam (February 2018). Id. Roche responds that Liberty’s finding was not based on the

                                  21   absence of an updated exam, nor is there any evidence in the record that she was barred from

                                  22   repeating a neuropsychological exam within a twelve-month period. To the contrary, it argues that

                                  23   the decision was based on a review of all her medical records and information, which revealed that

                                  24   she was not disabled within the meaning of the Plan.

                                  25

                                  26   2
                                         While Ms. Lester’s brief argues that, under Kearny, this Court must evaluate the persuasiveness
                                  27   of conflicting testimony and decide which is more deserving of credence, Kearny ultimately
                                       applied the de novo standard of review, so it does not govern here. See Kearney, 175 F.3d at 1090
                                  28   (“Thus we conclude that the district court was correct in its determination that Mr. Kearney's
                                       claim should be reviewed de novo.”).
                                                                                        2
                                         Case 3:19-cv-01490-EMC Document 48 Filed 06/23/20 Page 5 of 20




                                   1          Under the Plan,

                                   2                  Disability or Disabled means you (a) are unable to perform the
                                                      Material and Substantial Duties of your Own Occupation due to
                                   3                  your Sickness, pregnancy, or Injury; (b) have 20% or more loss in
                                                      your Indexed Monthly Earnings due to that Sickness, pregnancy, or
                                   4                  Injury; and (c) are under the Regular Care of a Doctor for that
                                                      Sickness, pregnancy, or Injury. After 24 months of receiving LTD
                                   5                  benefits, however, you will be considered “Disabled” only if you are
                                                      unable to perform the duties of any Gainful Occupation for which
                                   6                  you are reasonably fitted by education, training or experience due to
                                                      that same Sickness or Injury. The loss of a professional or
                                   7                  occupational license or certification does not, in itself, constitute a
                                                      Disability.”
                                   8
                                   9   Docket No. 40 (“Odgaard Decl.”), Ex. B at ROCHE000119 (emphasis in original). “Own

                                  10   Occupation means the Covered Person’s occupation that he was performing when his Disability

                                  11   or Partial Disability began. For the purposes of determining Disability under this policy, Liberty

                                  12   will consider the Covered Person’s occupation as it is normally performed in the national
Northern District of California
 United States District Court




                                  13   economy.” Id. at ROCHE000121 (emphasis in original). Additionally, under the Plan, “Sickness

                                  14   is any disorder of your body or mind, but excluding any Injury, pregnancy including abortion,

                                  15   miscarriage or childbirth.” Id. at ROCHE000121 (emphasis in original). Finally, ”Injury is a

                                  16   bodily injury that is the direct result of an accident not related to any other cause.” Id. at

                                  17   ROCHE000120 (emphasis in original).

                                  18          As stated above, Ms. Lester began receiving LTD benefits on March 6, 2018. In a letter

                                  19   confirming Ms. Lester LTD benefits eligibility for a 24-month maximum period, Liberty also

                                  20   stated that it “will continue to review your claim and request medical documentation to evaluate

                                  21   your continued eligibility for benefits. Please note that approval at this time does not guarantee

                                  22   payments through the maximum benefit duration.” Id., Ex. I at ROCHE000867 (emphasis added).

                                  23          As Ms. Lester correctly notes, “[c]onditioning an award on the existence of evidence that

                                  24   cannot exist is arbitrary and capricious.” Salomaa, 642 F.3d at 678. However, nothing from

                                  25   Liberty’s initial decision or subsequent decision on appeal indicates—expressly nor impliedly—

                                  26   that it was conditioned on Ms. Lester’s requirement to submit a repeat examination (which,

                                  27   according to Ms. Lester, she could not take). Further, this Court is unable to find anything in the

                                  28   record that demonstrates Ms. Lester was unable to participate in a follow-up neuropsychological
                                                                                          2
                                            Case 3:19-cv-01490-EMC Document 48 Filed 06/23/20 Page 6 of 20




                                   1   examination; indeed, at the hearing, counsel for Ms. Lester simply stated—without record

                                   2   support—that a 12-month bar on neuropsychological re-evaluation was an industry standard.

                                   3   Thus, nothing in the Plan or Liberty’s denial indicates that an impossible standard was applied.

                                   4   As explained below, Liberty instead relied on Ms. Lester’s medical reports, as well as independent

                                   5   medical reviewers’ opinions to conclude that she was able to return to work.

                                   6   B.      Liberty’s Review of Ms. Lester’s Medical Records

                                   7           Ms. Lester argues that Liberty’s medical reviewers were biased (because they were

                                   8   retained by Liberty) and failed properly to recognize her cognitive impairment. Roche, on the

                                   9   other hand, contends that Liberty’s review of Ms. Lester’s medical reviews was thorough and

                                  10   independent, and supports the finding that she could return to work.

                                  11           In reviewing the reasonableness of the administrator’s determination, the Court should

                                  12   consider factors such as the quality and quantity of the medical evidence, whether the plan
Northern District of California
 United States District Court




                                  13   administrator commissioned an in-person medical review or simply relied on the claimant's

                                  14   existing medical records, whether the administrator provided its independent experts with all

                                  15   relevant evidence, and whether the administrator considered a contrary disability determination by

                                  16   the Social Security Administration. Montour, 588 F.3d at 630 (citing Metro. Life Ins. Co. v.

                                  17   Glenn, 554 U.S.105, 118 (2008)). To the extent the party challenging the determination contends

                                  18   there was a conflict, “the party claiming a conflict . . . [must] produce evidence of a financial

                                  19   conflict sufficient to warrant a degree of skepticism.” Demer v. IBM Corp., 835 F.3d 893, 902

                                  20   (9th Cir. 2016)

                                  21           1.        Ms. Lester’s Job Title and Responsibilities

                                  22           Ms. Lester’s job title at Genentech was Market Analysis and Strategy Manager. See

                                  23   Odgaard Decl., Ex. D (job description). She began working for Genentech in this position on

                                  24   September 5, 2015, until her termination on September 11, 2018. As relevant here, Ms. Lester’s

                                  25   job duties that required cognitive performance were as follows:

                                  26                     Responsible for providing analysis, synthesis, providing guidance
                                                         for commercial, medical and government affairs, acting as a
                                  27                     strategic advisor, leveraging market expertise, applying technical
                                                         expertise to simplify complexity and influencing key patient,
                                  28                     building and applying high foundational knowledge, proactively
                                                                                           2
                                         Case 3:19-cv-01490-EMC Document 48 Filed 06/23/20 Page 7 of 20



                                                        accounting for market research impact, contributing foundational
                                   1                    skills, understanding competitive drivers and developing
                                                        competitive strategies, leading competitive threat assessment to
                                   2                    develop rigorous team assumptions, reading group and assessing
                                                        team needs, leadership, partner and collaboration, resource planning,
                                   3                    meetings, travels, up to 20–25% travel, regularly contributing to
                                                        knowledge management capabilities, regularly assessing partnership
                                   4                    and quality of work. This position requires to be flexible during
                                                        normal working hours as required by the team and weekend required
                                   5                    during congress travel.
                                   6   Id. at Ex., M.

                                   7            According to the record, Liberty made its finding that Ms. Lester was not disabled based

                                   8   on her medical records, reports from her treating physicians, and reports from reviewing

                                   9   physicians that were hired by Liberty. The record reveals the following medical evidence

                                  10   regarding Ms. Lester’s disability status and her ability to return to her own occupation as a Market

                                  11   Analysis and Strategy Manager.

                                  12            2.      Ms. Lester’s Treating Physicians
Northern District of California
 United States District Court




                                  13                    a.     Dr. Nancy Canning Psy.D (neuropsychology)

                                  14            In February 2018, Ms. Lester’s treating neuropsychological physician, Dr. Nancy Canning,

                                  15   Psy.D., created a report based on two neuropsychological examinations administered in that same

                                  16   month. Docket No. 38-1 (“Benham-Baker Decl.”), Ex. 4. Dr. Canning’s report begins by

                                  17   explaining that Ms. Lester was “referred by her PCP to evaluate her cognitive and emotional status

                                  18   after a nearly 6 month leave of absence from work due to onset of severe depression and anxiety in

                                  19   September 2017.” Id. The referral was made by Dr. Nishi Bhopal, one of Ms. Lester’s treating

                                  20   physicians. This was Ms. Lester’s first and only time being evaluated by Dr. Canning. Ms. Lester

                                  21   points to Dr. Canning’s notes indicating that she had a “significant decrease in performance in

                                  22   most domains of functioning.” Id. at 5. Specifically as to Ms. Lester’s cognitive ability, the report

                                  23   found:

                                  24                    Word finding difficulties. Per manager, using more “general”
                                                        instead of specific language of biotech field. She was using the
                                  25                    notes function in PowerPoint presentations to help cue herself, but
                                                        she tended to actually read the notes instead of speaking
                                  26                    spontaneously (also commented on by supervisor). Trouble
                                                        navigating to familiar places. Problems focusing and sustaining
                                  27                    attention, including during reading that results in reduced carryover.
                                                        Decreased organization and decision making skills. Also per
                                  28                    manager’s annual reviews, in 2016 noted decreased carryover, and
                                                                                           2
                                           Case 3:19-cv-01490-EMC Document 48 Filed 06/23/20 Page 8 of 20



                                                      in 2017 noted that the patient had difficulty applying learning and
                                   1                  generalizing from details. She also has been noted in conversation
                                                      and presentations to reply with non-sequiturs. She apparently was
                                   2                  advised that she would first have to excel in her current position
                                                      before moving upward in the organization.
                                   3

                                   4   Id. Dr. Canning’s findings go on to state:

                                   5                  Speed of information processing was notably slowed. Visuospatial
                                                      skills and performance on all tasks that could not be verbally
                                   6                  mediated was very poor. She had a great deal of difficulty
                                                      organizing and integrating information. She failed to implement
                                   7                  learning strategies that might have improved her long term recall.
                                                      Her level of errors across the evaluation was very high. When she
                                   8                  completed self report inventories on symptoms of anxiety and
                                                      depression, I asked her to rate her symptoms both several months
                                   9                  ago and currently. She reported great reduction in her symptoms
                                                      and thought she was close to baseline. Although insight into her
                                  10                  emotional functioning is quite limited, depression and/or anxiety
                                                      alone would not account for her pattern or performance.
                                  11

                                  12   Id. Ms. Lester performed a number of cognitive assessments with an ultimate scorecard of forty-
Northern District of California
 United States District Court




                                  13   three (43) categories. In these categories, she scored “High Average” six times; “Average” fifteen

                                  14   times; “WNL” (i.e., within normal limits) five times; “Low Average” eleven times; “Mildly

                                  15   Impaired” four times; and “Impaired” two times.3 Id. As a result, Dr. Canning recommended that

                                  16   Ms. Lester “should not return to work until she has been worked up for differential diagnosis of

                                  17   neurological versus metabolic versus psychiatric etiology.” Id. Moreover, she recommended that

                                  18   Ms. Lester “should work with her medical team to assess her readiness to return to work at this

                                  19   time, and particularly to the same work environment pre-major depressive episode. If she does

                                  20   return to her position, it should be on a paced schedule to gradually work back up to the demands

                                  21   of full time employment after a 6-month leave. We discussed starting with 4 hours per day 3 days

                                  22   a week (M-W-F, not consecutive days).”

                                  23          Although Dr. Canning conducted a neuropsychological exam of Mr. Lester, the February

                                  24

                                  25
                                       3
                                        Dr. Canning’s findings are based on Ms. Lester’s performance on the following clinical tests:
                                       Animal Naming, Beck Anxiety Inventory, Beck Depression Inventory-II, California Verbal
                                  26   Learning Test-II, Controlled Oral Word Association Test, Dot Counting Test, Finger Tapping
                                       Test, Grooved Pegboard Test, Hooper Visual Organization Test, Judgment of Line Orientation,
                                  27   Naming subtest from Neuropsychological Assessment Battery, Paced Serial Attention Test (Rao
                                       version), Rey 15-Item test, Rey Complex Figure Test, Ruff 2&7 Selective Attention Test, Ruff
                                  28   Figural Fluency Test, Sensory Perception Exam, Trails A & B, select subtests from the Wechsler
                                       Adult Intelligence Scales-IV, and Wechsler Memory Scales-IV, and Wisconsin Card Sorting Test.
                                                                                      2
                                         Case 3:19-cv-01490-EMC Document 48 Filed 06/23/20 Page 9 of 20




                                   1   2018 examination did not measure Ms. Lester’s cognitive symptoms against her job duties. The

                                   2   only analysis of job-readiness are two notations relate to comments from Ms. Lester’s manager at

                                   3   Genentech: (1) “[p]er manager, using more ‘general’ instead of specific language of biotech field.

                                   4   She was using the notes function in PowerPoint presentations to hep cue herself, but she tended to

                                   5   actually read the notes instead of speaking spontaneously”; and (2) “[a]lso per manager’s annual

                                   6   reviews, in 2016 noted decreased carryover, and in 2016 noted that [Ms. Lester] had difficulty

                                   7   applying learning and generalizing from details. She has been noted in conversation and

                                   8   presentations to reply with non-sequiturs. She apparently was advised that she would first have to

                                   9   excel in her current position before moving upward in the organization.” Id.

                                  10          In sum, Dr. Canning does not definitively state that Ms. Lester is unable to work, nor does

                                  11   Dr. Canning declare that Ms. Lester is disabled from working her then current job. While the

                                  12   February 2018 exam documents some cognitive-impairment symptoms, the ultimate
Northern District of California
 United States District Court




                                  13   recommendation is that Ms. Lester receive a differential diagnosis of the cause of problems before

                                  14   going back to work and that she “work with her medical team to assess her readiness to return to

                                  15   any work at this time” (id.); Dr. Canning does not say she is not capable of working.

                                  16                  b.      Dr. Nishi Bhopal (psychiatry and sleep medicine)

                                  17          Ms. Lester’s identifies Dr. Nishi Bhopal as one of her treating physicians. Mot. at 7 (“The

                                  18   key treaters for this case are Dr. Nishi Bhopal, who is board certified in psychiatry and sleep

                                  19   medicine . . . .”) (emphasis added). However, in her reply brief, Ms. Lester argues that Liberty’s

                                  20   decision to only contact Dr. Bhopal telephonically was erroneous, because “Dr. Bhopal, a

                                  21   psychiatrist and sleep medicine specialist, was not Ms. Lester’s primary treater for cognitive

                                  22   impairment.” Docket No. 42 (“Lester Reply”) at 6 (emphasis added). She does not explain this

                                  23   inconsistency. In support of her appeal, Ms. Lester only attaches one medical opinion from Dr.

                                  24   Bhopal: on December 10, 2018 (i.e., after Liberty found Ms. Lester was no longer disabled, but

                                  25   before the appeal process), Dr. Bhopal penned a letter stating that she was “aware that Ms. Lester

                                  26   has been diagnosed with a Mild Cognitive Impairment, iron deficiency/anemia, and uterine

                                  27   fibroids. She is being treated for these conditions primarily by other physicians.” Id. (emphasis

                                  28   added). Notwithstanding Dr. Bhopal indicating that she was not treating Ms. Lester for cognitive
                                                                                         2
                                         Case 3:19-cv-01490-EMC Document 48 Filed 06/23/20 Page 10 of 20




                                   1   impairment, her letter continues to opine on such condition. She states that “[h]er cognitive issues

                                   2   . . . continue.” Id. Dr. Bhopal also acknowledged that Ms. Lester “had neuropsychological testing

                                   3   in February 2018. When we saw such improvement with Ms. Lester’s depression and anxiety but

                                   4   stagnant cognitive problems we thought something else must be going on . . . . [¶] Because the

                                   5   cognitive impairment appears to be separate and unrelated to the mood disorders, any

                                   6   improvement in the mood disorders would not necessarily lead to a corresponding improvement in

                                   7   cognitive function.” Id. Notably, Dr. Bhopal did not diagnose Ms. Lester with cognitive

                                   8   impairment. Instead, Dr. Bhopal’s letter states, “I have diagnosed her with Major Depressive

                                   9   Disorder (MDD), single episode, with a rule-out of recurrent depression. Ms. Lester’s MDD is

                                  10   currently in partial remission. I have also diagnosed her with Generalized Anxiety Disorder

                                  11   (GAD). Additionally, I have diagnosed her with Delayed Sleep Phase Syndrome, a circadian

                                  12   rhythm disorder.” Id. It does not describe cognitive impairments, nor does she clearly opine she
Northern District of California
 United States District Court




                                  13   is disabled from working in her occupation.

                                  14          Indeed, Roche’s motion, however, provides the Court with additional medical

                                  15   documentation from Dr. Bhopal that suggests Ms. Lester could return to work under certain

                                  16   conditions. On December 17, 2017, Dr. Bhopal signed a “Return to Work Release Form” with a

                                  17   February 5, 2018 as the indicated date on which Ms. Lester was able to return to work. Odgaard

                                  18   Decl., Ex. T. This form recommends that Ms. Lester “[r]eturn on reduced schedule of 3

                                  19   days/week for weeks 1 & 2, then 4 days/week for weeks 3 & 4, then full time by week 5. Id.

                                  20   Then, on February 6, 2018, Dr. Bhopal provides further recommendations: “[r]ecommended

                                  21   return to work date of March 5, 2018” and “[i]t is recommended that she be assigned to a different

                                  22   role (business-oriented) either within or outside of her current department.” Id. Lastly, on August

                                  23   2, 2018, Dr. Bhopal provides an update on Ms. Lester’s ability to return to work:

                                  24                  We have been working on implementing a comprehensive treatment
                                                      plan to optimize her health and wellness and to facilitate her return
                                  25                  to work. As part of her treatment plan, it is recommended that she
                                                      engage in career coaching with an executive coach. The desired
                                  26                  outcomes of career coaching are to learn how to accurately assess
                                                      her strengths and weaknesses, learn how to use her skills and talents
                                  27                  effectively at work, learn stress management techniques that are
                                                      relevant to working in the corporate world, and learn how to
                                  28                  maintain a sustainable approach to work.
                                                                                        2
                                         Case 3:19-cv-01490-EMC Document 48 Filed 06/23/20 Page 11 of 20




                                   1   Id., Ex. G.

                                   2          The parties dispute whether Dr. Bhopal’s opinions regarding Ms. Lester’s readiness to

                                   3   return to work demonstrate that she is able to perform her own occupation in accordance with the

                                   4   Plan. On the one hand, Ms. Lester argues that the definition of “Own Occupation” in the Plan

                                   5   does not speak to with or without accommodations, and neither of Ms. Lester’s treating physicians

                                   6   indicated that she could return to work without restrictions. On the other hand, Roche argues that

                                   7   the recommendations that Ms. Lester return to work on a reduced schedule suggests that she could

                                   8   perform her job functions. Moreover, Roche contends that Dr. Bhopal’s recommendation that

                                   9   Genentech place Ms. Lester in a “business-oriented” role supports its argument that she was able

                                  10   to do her job; this is so because a Genentech accommodation specialist stated that Ms. Lester was

                                  11   “already in an extremely business oriented role.” Id., Ex. W.

                                  12                  c.      Dr. Matthew Arnold, MD
Northern District of California
 United States District Court




                                  13          On March 13, 2018, Ms. Lester saw Dr. Matthew Arnold for an MRI. Id., Ex. K. Dr.

                                  14   Arnold noted that “[a]nxiety and depression . . . may contribute to some of her cognitive problems

                                  15   . . . .” Id. He also concluded that there was “[n]o acute intracranial abnormality or acute infarct.

                                  16   No abnormal enhancement of the brain leptomeninges.” Id. Indeed, Ms. Lester characterizes Dr.

                                  17   Arnold’s findings on white matter abnormalities as “inconclusive.” Lester Reply at 5.

                                  18          3.      Liberty’s Medical Reviewers

                                  19                  a.      Dr. Pei Nie, M.D.

                                  20          Liberty hired medical file reviewers to access Ms. Lester’s disability status. Specifically,

                                  21   Dr. Pei Nie reviewed Ms. Lester’s medical records on October 9, 2018. Benham-Baker Decl., Ex.

                                  22   7. Dr. Nie began by reviewing Ms. Lester’s medical documentation beginning from November

                                  23   15, 2017 through August 3, 2018. Id. Dr. Nie also spoke with Ms. Lester’s treating physician, Dr.

                                  24   Bhopal, on a peer-to-peer call and reviewed a note dated April 13, 2018, wherein Dr. Bhopal

                                  25   opined that Ms. Lester “has been starting to feel better, trying to keep her apartment clean,

                                  26   spending more time with friends, and feeling optimistic.” Id.

                                  27          Dr. Nie was posed with the following question: “Do the medical records reasonably

                                  28   support that [Ms. Lester] has impairments attributable to the presence of mental illness that would
                                                                                         2
                                         Case 3:19-cv-01490-EMC Document 48 Filed 06/23/20 Page 12 of 20




                                   1   preclude her from carrying out [her] usual life activities, including work related activities?” Id. In

                                   2   response, Ms. Nie opined that,

                                   3                  Although [Ms. Lester] reports being impaired by mental illness, with
                                                      complaints of fatigue, insomnia, and difficulty with concentration,
                                   4                  the treating psychiatrist does not provide any current specific
                                                      behavioral observation that speak to the presence, nature, or severity
                                   5                  of a psychiatric impairment. The documentation reports impressions
                                                      of a dysthymic mood and that [Ms. Lester] appears tired, but there
                                   6                  were no elaborations on these impressions to support that [Ms.
                                                      Lester] was impaired as a result. Notes from July–August 2018, the
                                   7                  most recent psychiatric notes, report that [Ms. Lester] had been
                                                      starting to feel better, trying to keep her apartment clean, spending
                                   8                  more time with friends, and feeling optimistic. Her mood was
                                                      reported to be stable. Due to the changeable nature of psychiatric
                                   9                  disorders, and as [Ms. Lester] was in care, those notes do not likely
                                                      represent her current functioning. Dr. Bhopal did not report any
                                  10                  current mental status findings to document impairment in [Ms.
                                                      Lester’s psychiatric functioning.
                                  11
                                                      As a result, there are no current findings to support that [Ms. Lester]
                                  12                  is impaired from a psychiatric perspective.
Northern District of California
 United States District Court




                                  13   Id. Moreover, in response to “[d]o the medical records support that [Ms. Lester] be restricted or

                                  14   limited from performing activities such as their job duties in a different environment,” Dr. Nie

                                  15   wrote “[a]s no current psychiatric impairment is supported, no restrictions or limitations are

                                  16   supported from a psychiatric perspective.” Id.

                                  17          As to Ms. Lester’s cognitive impairment, Dr. Nie opined that “[i]ndividuals suffering from

                                  18   depression often report the perception that their cognitive functioning is impaired, although they

                                  19   are typically found to be unimpaired upon formal testing. In this case, there are no current formal

                                  20   mental examination findings to document the presence and severity of impairment in the [Ms.

                                  21   Lester’s] memory specifically, or in her cognitive function generally.” Id.

                                  22                  b.      Dr. Vikram Garg

                                  23          On October 9, 2018, Dr. Vikram Garg also submitted a review on Ms. Lester’s medical

                                  24   records at the request of Liberty. Dr. Garg concluded that with regard to full-time sustained

                                  25   working capacity, there were “[n]o restrictions supported from an internal medicine perspective.

                                  26   Odgaard Decl., Ex. L. As to Ms. Lester’s impairments, Dr. Garg noted that “[f]rom an internalist

                                  27   standpoint I do not find evidence that her diagnosis of hypovitaminosis D and asthma and anemia

                                  28   are severe enough to cause restriction with activity and exertion. Her asthma has been well
                                                                                         2
                                         Case 3:19-cv-01490-EMC Document 48 Filed 06/23/20 Page 13 of 20




                                   1   controlled. Her anemia is not severe enough to cause any restriction in cardiac or pulmonary

                                   2   function. [¶] As for her cognitive and mental health issues I would defer review of that to the

                                   3   appropriate specialist.” Id. Additionally, “[t]he psychiatric and cognitive issues seem to be the

                                   4   primarily limiting conditions so assessment of that should be deferred to the appropriate

                                   5   specialist.” Id.

                                   6           Based on Dr. Nie and Mr. Garg’s report, Liberty determined Ms. Lester was not disabled,

                                   7   and Roche terminated her LTD benefits.

                                   8                   c.     Dr. H. Daniel Blackwood, Ph.D

                                   9           On appeal, Liberty retained Dr. H. Daniel Blackwood, Ph.D for review of Ms. Lester’s

                                  10   medical records on February 6, 2019. Odgaard Decl., Ex. Q. Dr. Blackwood found the following:

                                  11                   As of the date of this report, there is no support for impairment
                                                       attributable to the presence of mental illness that would preclude
                                  12                   [Ms. Lester] from carrying out her usual life activities, including
Northern District of California
 United States District Court




                                                       work related activities, from October 1, 2018, forward. [Ms. Lester]
                                  13                   is scheduled to undergo repeat neuropsychological examination in
                                                       March 2019. The last neuropsychological examination was weak in
                                  14                   terms of assessment of validity of performance, particularly since it
                                                       was obviously not conducted in a disability context. Any
                                  15                   neuropsychological examination conducted upon [Ms. Lester] will
                                                       have to contain adequate measures of performance-validity and
                                  16                   validity of symptoms-reporting in order to be useful in this context.
                                  17                   ....
                                  18                   The results of the neuropsychological examination reviewed below
                                                       reflect significant variability in [Ms. Lester’s] performance in
                                  19                   various neurocognitive domains. She has exhibited specific
                                                       difficulty in visual-spatial processing. I am not sure how this would
                                  20                   translate into any specific functional impairment related to her job
                                                       duties. Her general intelligence, memory, performances, and
                                  21                   problem solving abilities are well within normal limits, although I
                                                       cannot address the extent to which her performances represent any
                                  22                   possible declines from historical levels of function. Dr. Canning
                                                       renders no specific neurocognitive diagnosis, and I derive no
                                  23                   specific diagnosis based upon the reviewed results. The
                                                       performance-validity-assessment of the examination was weak, but I
                                  24                   see no particular indications of lack of effort on the part of Ms.
                                                       Lester. The results documented significant improvement with
                                  25                   respect to depression/anxiety. These problems are apparently
                                                       resolved.
                                  26
                                                       ....
                                  27
                                                       There is no current data supporting cognitive impairment for [Ms.
                                  28                   Lester], the treating psychiatrist states that [Ms. Lester’s] diagnosis
                                                                                          2
                                         Case 3:19-cv-01490-EMC Document 48 Filed 06/23/20 Page 14 of 20



                                                      of depression and generalized anxiety are being managed
                                   1                  adequately, and the clinician specifically addressing neurological
                                                      factors, Susan Sullivan, NP, has given no specific neurological
                                   2                  diagnosis, so there is no basis for discussion with treating providers
                                                      at this point. Contact following updated neuropsychological
                                   3                  examination might be helpful, along with review of records
                                                      documenting the cognitive rehabilitation to which [Ms. Lester]
                                   4                  refers in her declaration.
                                   5   Id. Dr. Blackwood also noted that, on November 6, 2018, Ms. Lester was administered the

                                   6   Montreal Cognitive Assessment, in which she scored 27 out of 30, which, according to Dr.

                                   7   Blackwood, is within normal limits. Id.

                                   8                  d.     Dr. Yong-Sung Chyun

                                   9          Liberty also hired Dr. Yong-Sung Chyun to review Ms. Lester’s medical records for the

                                  10   appeal. On February 15, 2019, Dr. Chyun reported that “from an internal medicine perspective,

                                  11   [there was] no impediment to full time work capacity . . . .” Odgaard Decl., Ex. R.

                                  12          4.      Whether The Findings Were Arbitrary And Capricious
Northern District of California
 United States District Court




                                  13          Ms. Lester maintains that Liberty’s reviewing doctors failed to credit her treating

                                  14   physicians’ opinions as to her cognitive impairment. Moreover, she also takes issue with

                                  15   Liberty’s failure to conduct an in-person medical exam and failure to speak with all of her treating

                                  16   physicians. Roche responds that: (1) neither of Ms. Lester’s treating physicians concluded that

                                  17   she was disabled under the terms of the Plan; (2) Ms. Lester’s treating physicians opined that she

                                  18   could return to work with accommodations; and (3) the reviewing physicians’ opinions were

                                  19   unbiased and based on a thorough review of Ms. Lester’s medical records.

                                  20          As explained by the Supreme Court, “[p]lan administrators . . . may not arbitrarily refuse to

                                  21   credit a claimant's reliable evidence, including the opinions of a treating physician.” Black &

                                  22   Decker Disability Plan v. Nord, 538 U.S. 822, 834 (2003). However, “courts have no warrant to

                                  23   require administrators automatically to accord special weight to the opinions of a claimant's

                                  24   physician; nor may courts impose on plan administrators a discrete burden of explanation when

                                  25   they credit reliable evidence that conflicts with a treating physician's evaluation.” Id.; Gorbacheva

                                  26   v. Abbott Labs. Extended Disability Plan, 794 F. App’x. 590, 593 (9th Cir. 2019) (no special

                                  27   weight to treating physicians). In Nord, the Supreme Court distinguished ERISA benefit

                                  28   proceedings with Social Security disability benefit proceedings, the latter of which has “special
                                                                                         2
                                         Case 3:19-cv-01490-EMC Document 48 Filed 06/23/20 Page 15 of 20




                                   1   weight [] accorded [to] opinions of the claimant's treating physician.” Nord, 538 U.S. at 825. The

                                   2   Court made this distinction because “[t]he treating physician rule . . . was originally developed by

                                   3   Courts of Appeals as a means to control disability determinations by administrative law judges

                                   4   under the Social Security Act.” Id. at 829. But “ERISA was enacted to promote the interests of

                                   5   employees and their beneficiaries in employee benefit plans, and to protect contractually defined

                                   6   benefits,” and “[n]othing in the Act itself . . . suggests that plan administrators must accord special

                                   7   deference to the opinions of treating physicians. Nor does the Act impose a heightened burden of

                                   8   explanation on administrators when they reject a treating physician's opinion.” Id. at 830–31.

                                   9   Most importantly, according to the Supreme Court, the two Acts play different roles:

                                  10                  The Social Security Act creates a nationwide benefits program
                                                      funded by Federal Insurance Contributions Act payments and
                                  11                  superintended by the Commissioner of Social Security. To cope
                                                      with the more than 2.5 million claims for disability benefits [filed]
                                  12                  each year, the Commissioner has published detailed regulations
Northern District of California
 United States District Court




                                                      governing benefits adjudications. Presumptions employed in the
                                  13                  Commissioner's regulations grow out of the need to administer a
                                                      large benefits system efficiently. By accepting and codifying a
                                  14                  treating physician rule, the Commissioner sought to serve that need.
                                                      Along with other regulations, the treating physician rule works to
                                  15                  foster uniformity and regularity in Social Security benefits
                                                      determinations made in the first instance by a corps of
                                  16                  administrative law judges.
                                  17                  In contrast to the obligatory, nationwide Social Security program,
                                                      [n]othing in ERISA requires employers to establish employee
                                  18                  benefits plans. Nor does ERISA mandate what kind of benefits
                                                      employers must provide if they choose to have such a plan. Rather,
                                  19                  employers have large leeway to design disability and other welfare
                                                      plans as they see fit. In determining entitlement to Social Security
                                  20                  benefits, the adjudicator measures the claimant's condition against a
                                                      uniform set of federal criteria. [T]he validity of a claim to benefits
                                  21                  under an ERISA plan, on the other hand, is likely to turn, in large
                                                      part, on the interpretation of terms in the plan at issue. It is the
                                  22                  Secretary of Labor's view that ERISA is best served by preserv[ing]
                                                      the greatest flexibility possible for . . . operating claims processing
                                  23                  systems consistent with the prudent administration of a plan.
                                  24   Id. at 833 (internal quotations and citations omitted) (alterations in original).

                                  25          Thus, Dr. Canning and Dr. Bhopal’s reports are not accorded any special deference, and

                                  26   the Court may ignore them in favor of the reviewing physicians’ opinions if they are more

                                  27   persuasive. Id. at 834. In any event her doctors’ reports are not clearly supportive of her claim of

                                  28   disability under the Plan. As discussed above, Dr. Canning’s report contains opinions that are
                                                                                          2
                                         Case 3:19-cv-01490-EMC Document 48 Filed 06/23/20 Page 16 of 20




                                   1   inconsistent with a finding of disability. It recommended that if Ms. Lester returns to her previous

                                   2   position, “it should be on a paced schedule to gradually work back up to the demands of full time

                                   3   employment after a 6-month leave.” Benham-Baker Decl., Ex. 4. at 7. As to Dr. Bhopal, Roche

                                   4   cites to a return-to-work release form signed by Dr. Bhopal dated December 19, 2017, in which

                                   5   she stated that Ms. Lester could “[r]eturn on reduced schedule of 3 days/week for weeks 1 & 2,

                                   6   then 4 days/week for weeks 3 & 4 then full time by week 5.” Odgaard Decl., Ex. T. Roche also

                                   7   provides the Court with a recommendation from Dr. Bhopal dated February 6, 2018, that

                                   8   recommends a “return to work date of March 5, 2018” for Ms. Lester, and that “[i]t is

                                   9   recommended that she be assigned a different role (business-oriented) either within or outside of

                                  10   her current department.” These recommendations indicate that Ms. Lester was able to return to

                                  11   work in some capacity. Although Ms. Lester contends Roche refused to provide the suggested

                                  12   accommodation, at best these doctors’ reports are ambiguous as to whether Ms. Lester was so
Northern District of California
 United States District Court




                                  13   severely impaired that she could not work without accommodations. Neither Dr. Canning nor Dr.

                                  14   Bhopal conclusively opines that Ms. Lester’s cognitive impairment was so disabling that she could

                                  15   not return to work in her previous role at Genentech. Liberty’s reviewers noted the absence of

                                  16   such a finding.

                                  17          The medical reviewers retained by Roche found the record supports a finding Ms. Lester

                                  18   was not disabled from working her own occupation. It is undisputed that Liberty hired—and, thus

                                  19   paid—its medical reviewers. Ms. Lester argues that the reports from these medical reviewers are

                                  20   biased for this reason alone. Ms. Lester has the burden of demonstrating that the medical

                                  21   reviewers hired by Liberty are not independent. Demer, 835 F.3d at 902 (“the party claiming a

                                  22   conflict . . . [must] produce evidence of a financial conflict sufficient to warrant a degree of

                                  23   skepticism.”).

                                  24          In support of her argument that Dr. Blackwood is biased, she cites to evidence that Dr.

                                  25   Blackwood has reviewed approximately 1,000 claims for Liberty from September 1, 2017 to

                                  26   February 13, 2020. In Demer, the Ninth Circuit concluded that the claimant satisfied his burden in

                                  27   showing bias based on evidence that the reviewing doctor “earned a substantial amount of money

                                  28   from MetLife ($125,000–$175,000 each year) and have performed a substantial number of
                                                                                          2
                                         Case 3:19-cv-01490-EMC Document 48 Filed 06/23/20 Page 17 of 20




                                   1   reviews for the company as well (200–300 reviews/addendums each year).” Id. Here, assuming

                                   2   Dr. Blackwood reviewed the same number of claims for Liberty each year from late 2017 through

                                   3   early 2020, that would equate to well over 300 reviews per year. This is more than the reviews

                                   4   found by the Demer court that warranted skepticism. Thus, this Court finds that Ms. Lester, like

                                   5   the claimant in Demer, has met her burden of production in showing that Dr. Blackwood has at

                                   6   least some degree of financial conflict. This Court will therefore weigh Dr. Blackwood’s report

                                   7   with skepticism.

                                   8          However, Ms. Lester has not provided the same type of evidence for the remaining file

                                   9   reviewers (e.g., Drs. Nie, Garg, or Chyun). Indeed, Ms. Lester simply states that “Dr. Nie

                                  10   demonstrated her bias by utilizing the typical methodology of hired reviewers and seeing a

                                  11   vacation, yoga, and mediation as indications of ability to work.” This is too conclusory of an

                                  12   assertion to demonstrate that Dr. Nie (or any other reviewer) was so biased against Ms. Lester
Northern District of California
 United States District Court




                                  13   such that her opinions deserve no credence. Moreover, at the hearing, counsel for Ms. Lester

                                  14   indicated that there was nothing in the record to support a finding of bias against any reviewer

                                  15   other than Dr. Blackwood.

                                  16          Ms. Lester also argues that Liberty’s reviewing physicians should be discredited because

                                  17   they did not meet with her for an in-person examination, and because they did not call each of Ms.

                                  18   Lester’s treating physicians. Liberty does not dispute that its doctors only examined the medical

                                  19   records rather than meeting with Ms. Lester in person. While it is true that an in-person

                                  20   examination may be more reliable than a paper review—especially for a disability such as

                                  21   cognitive impairment—a lack of an independent, in-person examination does not render that

                                  22   reviewer’s report unreasonable per se. See Broyles v. A.U.L. Corp. Long-Term Disability Ins.

                                  23   Plan, 2009 WL 3817935, at *6 (N.D. Cal. Nov. 12, 2009), aff'd, 408 F. App'x 67 (9th Cir. 2011)

                                  24   (“ERISA does not require a plan administrator to obtain an independent medical examination, and

                                  25   consulting physicians' opinions based on reviews of medical records are an acceptable basis of an

                                  26   administrator's determination.”); Montour, 588 F.3d at, 630 (“whether the plan administrator

                                  27   subjected the claimant to an in-person medical evaluation or relied instead on a paper review of

                                  28   the claimant's existing medical records” is only one factor to be considered); Demer, 835 F.3d at
                                                                                        2
                                           Case 3:19-cv-01490-EMC Document 48 Filed 06/23/20 Page 18 of 20




                                   1   906 (scrutinizing, under a totality of circumstances test, a doctor’s paper-only review of the

                                   2   claimant’s credibility).

                                   3             In toto, the Court finds that Roche did not abuse its discretion. Liberty’s finding that Ms.

                                   4   Lester’s cognitive impairment was not a disability under the Plan was not “(1) illogical, (2)

                                   5   implausible, or (3) without support in inferences that may be drawn from the facts of the record.”

                                   6   Salomaa, 642 F.3d at 676 (quoting Hinkson, 585 F.3d at 1262). Specifically, the Court finds Dr.

                                   7   Nie’s review of Ms. Lester’s medical records was reasonable and thorough. See Odgaard Decl.,

                                   8   Ex. M. Unlike Dr. Canning, Dr. Nie’s evaluation did a comparison of Ms. Lester’s cognitive

                                   9   ability with her job duties. Id. at ROCHE000297. Dr. Nie also considered Ms. Lester’s medical

                                  10   records beginning from the onset of her disability in September 7, 2017, and these records came in

                                  11   the form of progress reports/notes, work status reports, provider statements, functional capacity

                                  12   evaluations, etc.—all of which were from Ms. Lester’s treating physicians.4 Moreover, Dr. Nie
Northern District of California
 United States District Court




                                  13   had a peer-to-peer call with Dr. Bhopal. Id. at ROCHE000300. While Dr. Nie did not call Dr.

                                  14   Canning, the Court finds this to be a de minimus omission because Dr. Canning did not have a

                                  15   history of treating Ms. Lester—Dr. Canning only evaluated her once in February 2018.

                                  16             While this Court need only find one medical opinion supports Roche’s decision to

                                  17   terminate benefits in order to conclude that its decision was not an abuse of discretion (see

                                  18   Montour, 588 F.3d at 629), the record contains other evidence concluding that Ms. Lester was able

                                  19   to return to work. Dr. Chyun and Vikram Garg opined in their respective fields of expertise in

                                  20   internal medicine that Ms. Lester’s diagnosis did not support an impediment or restriction to work

                                  21   full time. See Odgaard Decl., Exs. L & R. Most notably, Liberty’s determination is supported by

                                  22   Dr. Blackwood’s report of Ms. Lester’s strong score (i.e., 27/30) on the Montreal Cognitive

                                  23   Assessment; that score would appear to be to be more probative of her cognitive ability at the time

                                  24   of the termination of her benefits, because it was the closer-in-time assessment than Dr. Canning’s

                                  25   February 2018 evaluation. While counsel for Ms. Lester argued at the hearing that this assessment

                                  26   did not supersede Dr. Canning’s February 2018 report, counsel did not otherwise offer any

                                  27

                                  28   4
                                           These doctor notes are not contained within the record.
                                                                                          2
                                         Case 3:19-cv-01490-EMC Document 48 Filed 06/23/20 Page 19 of 20




                                   1   argument as to why this November 2018 assessment should be less probative of Ms. Lester’s

                                   2   cognitive status at the time of the cessation of her LTD benefits (i.e., October 2018). Indeed, both

                                   3   parties conceded at the hearing that this Montreal Cognitive Assessment is used to do just that—

                                   4   measure cognitive ability.

                                   5           A further consideration providing support for Liberty’s determination is Ms. Lester’s job

                                   6   applications to a chief-of-staff position at Genentech and a role in Genentech’s parent company’s

                                   7   (i.e., Roche) Switzerland office to be probative of her ability to return to work. While the record

                                   8   does not contain the job description for these roles, the chief-of-staff position’s title, alone,

                                   9   suggests that it requires a high level of basic cognitive functions not consistent with Ms. Lester’s

                                  10   claims of disability. To be sure, this fact alone provides weak probative value given there is

                                  11   nothing in the record specific about the nature of the position sought, and those on disability leave

                                  12   should not be discouraged or penalized for trying to find employment. But this evidence is not
Northern District of California
 United States District Court




                                  13   entirely irrelevant and tends to corroborate (though only slightly so) the medical evidence in the

                                  14   record supporting Liberty’s finding.

                                  15           Finally, as noted above, the reviewer’s findings are not squarely contradicted by Ms.

                                  16   Lester’s doctors’ reports: two of Ms. Lester’s physicians opined that she could return to her

                                  17   regular, pre-disability job with accommodation (i.e., a shorter workweek that gradually progressed

                                  18   into full-time employment). Although Ms. Lester points out that Roche did not accommodate her,

                                  19   the accommodations were temporal in nature and did not suggest a long-term inability to work

                                  20   without accommodations.

                                  21           In support of her claim of disability, Ms. Lester cites to Spears v. Liberty Life Assurance

                                  22   Company of Boston, 2019 WL 4766253 (D. Conn, Sept. 30, 2019) as an instructive case because it

                                  23   involved the same plan administrator here, i.e., Liberty, and the disability at issue was also

                                  24   cognitive impairment. But as Roche correctly point out, the similarities end there. While Ms.

                                  25   Lester cites Spears for the proposition that Liberty’s lack of a global assessment was “disturbing,”

                                  26   the district court made this finding (1) on a de novo standard; (2) after concluding there was a

                                  27   structural conflict because Liberty paid the LTD benefits claims and was the plan administrator;

                                  28   (3) the reviewing physicians asked biased questions; and (4) the reviewing physicians participated
                                                                                           2
                                         Case 3:19-cv-01490-EMC Document 48 Filed 06/23/20 Page 20 of 20




                                   1   in a conference call to discuss the claimant’s disability. Id. at 38–40. These facts are not present

                                   2   on this record.

                                   3                                        V.       CONCLUSION

                                   4          Ms. Lester has failed to demonstrate by a preponderance of the evidence that Roche’s

                                   5   decision to terminate her benefits in October 2018 was an abuse of discretion or that was it “(1)

                                   6   illogical, (2) implausible, or (3) without support in inferences that may be drawn from the facts of

                                   7   the record.” Salomaa, 642 F.3d at 676. Instead, the decision was grounded on a reasonable basis.

                                   8   See Montour, 588 F.3d at 629. Accordingly, Ms. Lester’s motion for judgment is DENIED, and

                                   9   Roche’s motion for judgment is GRANTED.

                                  10          This order disposes of Docket Nos. 38 and 39.

                                  11

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13

                                  14   Dated: June 23, 2020

                                  15

                                  16                                                    ______________________________________
                                                                                         EDWARD M. CHEN
                                  17                                                     United States District Judge
                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
